Case 3:19-cr-00042-BJD-PDB Document1 Filed 03/20/19 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT ("725 0
MIDDLE DISTRICT OF FLORIDA. 6 at nS
JACKSONVILLE DIVISION Bot
UNITED STATES OF AMERICA
v. CASENO. 3:19-cr-U}- J- SA POS
18 U.S.C. § 641
RICHARD BUCKHOLTZ
INDICTMENT
The Grand Jury charges:
COUNT ONE

Beginning in or about March, 2014, and continuing through in or about
March 2019, in the Middle District of Florida, and elsewhere, the defendant,
RICHARD BUCKHOLTZ,
did knowingly and willfully embezzle, steal, purloin, and convert to the
defendant’s use and the use of another, more than $1,000 of money and a thing
of value of the United States and the United States Railroad Retirement Board
| (U.S. RRB), a department and agency of the United States, that is, Disability
Insurance Benefits, with intent to deprive the United States and the U.S. RRB
of the use and benefit of the money and thing of value.

In violation of 18 U.S.C. § 641.
Case 3:19-cr-00042-BJD-PDB Document1 Filed 03/20/19 - Page 2 of 4 PagelD 2

FORFEITURE

1. The allegations contained in Count One are incorporated by reference
for the purpose of alleging forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 641, the defendant shall
forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §
2461(c), any property, real or personal, which constitutes or is derived from proceeds
traceable to the violation.

3. The property to be forfeited includes the sum of at least $134,078.48,
which represents the proceeds obtained as a result of the offense.

4.  Ifany of the property described above, as a result of any act or omission
of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

divided without difficulty;
Case 3:19-cr-00042-BJD-PDB Document1 Filed 03/20/19 Page 3 of 4 PagelD 3

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

Foreperson

  
   
 
 

CHAPA LOPEZ

United States pe
ASHLEYWWASHINGFON

Assistant Wnited States Attorney

se HM

Kelly Karase
Assistant United States Attorney
Deputy Chief, Jacksonville Division

 

 
Case 3:19-cr-00042-BJD-PDB Document1 Filed 03/20/19 Page 4 of 4 PagelD 4

FORM OBD-34
3/12/19 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
vs.

RICHARD BUCKHOLTZ

 

INDICTMENT

Violations: 18 U.S.C. § 641

 

A true bill,

Foreperson

 

Filed in open court this Z Ort day

of March, 2019.

— IhauS Ceol

Clerk

 

Baill $

 

GPO 863 525
